Case 1:18-cv-00957-CMH-TCB Document 64 Filed 10/14/20 Page 1 of 17 PageID# 723




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


  UMG RECORDINGS, INC.; CAPITAL
  RECORDS, LLC; WARNER BROS.
  RECORDS INC.; ATLANTIC RECORDING                                  Case No.
  CORPORATION; ELEKTRA                                      1:18-CV-00957-CMH-TCB
  ENTERTAINMENT GROUP, INC.;
  FUELED BY RAMEN, LLC; NONESUCH
  RECORDS INC.; SONY MUSIC
  ENTERTAINMENT; SONY MUSIC
  ENTERTAINMENT US LATIN LLC;
  ARISTA RECORDS LLC; LAFACE
  RECORDS LLC; and ZOMBA RECORDING
  LLC,

       Plaintiffs,

  v.

  TOFIG KURBANOV d/b/a FLVTO.BIZ and
  2CONV.COM;
  And DOES 1-10,

       Defendants.


                     DEFENDANT’S OPPOSITION TO PLAINTIFFS’ MOTION
                            FOR PARTIAL RECONSIDERATION

 “In order to constitute a manifest injustice and thus provide proper grounds for a motion for
 reconsideration, a prior decision may not be ‘just maybe or probably wrong; it must strike us
 as wrong with the force of a five-week-old, unrefrigerated dead fish. It must be dead wrong.’”

                                                      Harrell v. Freedom Mortg. Corp., 2019 U.S.
                                                      Dist. LEXIS 231638, at *4 (E.D. Va. Mar. 12,
                                                      2019)

                                           Background

          On October 1, 2018, Defendant Tofig Kurbanov, a Russian citizen, filed a motion to

 dismiss Plaintiffs’ complaint for a lack of personal jurisdiction. On January 22, 2019, this Court
Case 1:18-cv-00957-CMH-TCB Document 64 Filed 10/14/20 Page 2 of 17 PageID# 724




 granted Mr. Kurbanov’s motion to dismiss. Plaintiffs appealed and, on June 26, 2020, the Fourth

 Circuit reversed and remanded to this Court. Mr. Kurbanov filed a timely Petition for Rehearing

 En Banc, which the Fourth Circuit denied on July 24, 2020.

        On September 16, 2020, Mr. Kurbanov moved this Court to stay proceedings pending: (a)

 this Court’s consideration of the third-factor of the constitutional jurisdictional test, as instructed

 by the Fourth Circuit, and (b) the resolution of Defendant’s (then-anticipated) petition to the

 United States Supreme Court for certiorari. Mr. Kurbanov incorporates his Motion to Stay by

 reference herein.

        On September 18, 2020, this Court allowed Mr. Kurbanov’s motion for a stay. On

 September 30, 2020, Plaintiffs filed their motion for partial reconsideration.1

        On October 12, 2020, Mr. Kurbanov filed his petition for certiorari with the Supreme

 Court, a copy of which is attached hereto as Exhibit 1.

        In support of this Opposition, Mr. Kurbanov states as follows:

                                               Argument

        In their Motion for Reconsideration, Plaintiffs first acknowledge, as they must, that this

 Court has the inherent power to control its own docket and set deadlines as it sees fit in its

 discretion. Only then they pivot and argue that this Court cannot, in reality, control its own

 docket or set reasonable deadlines as it has done here. In support of this surprising proposition,

 Plaintiffs argue: (1) that 28 U.S.C. §2101(f) prevents this Court from issuing a reasonable stay;




 1
  Plaintiffs conceded in the Motion that a stay is appropriate to allow this Court time to issue a
 decision concerning the due process reasonability analysis required by the Fourth Circuit’s order
 of remand. Plaintiffs seek reconsideration only of the Court’s order to the extent that it also stayed
 proceedings pending a resolution of Defendant’s cert petition.


                                                    2
Case 1:18-cv-00957-CMH-TCB Document 64 Filed 10/14/20 Page 3 of 17 PageID# 725




 (2) the so-called “mandate rule” precludes the Court having issued a stay; and (3) that the stay

 was improvidently granted. None of these arguments are correct.

        Preliminarily, it bears noting that in a Motion filled with pearl-clutching over Mr.

 Kurbanov’s supposed failure to invoke Section 2101(f) in his motion, Plaintiffs have failed to

 discuss the extent of the burden placed on a party seeking reconsideration of a court’s order.

 Plaintiffs claim they are entitled to reconsideration primarily because of an alleged error of law.

 “However, ‘[a] disagreement with the Court’s resolution of the legal issues is a far cry from ‘a

 clear error of law.’... In order to constitute a manifest injustice and thus provide proper grounds

 for a motion for reconsideration, a prior decision may not be ‘just maybe or probably wrong; it

 must strike us as wrong with the force of a five-week-old, unrefrigerated dead fish. It must be

 dead wrong.’” Harrell v. Freedom Mortg. Corp., 2019 U.S. Dist. LEXIS 231638, at *4 (E.D.

 Va. Mar. 12, 2019) (quoting U.S. Tobacco Coop. v. Big South Wholesale of Virginia, LLC, 899

 F.3d 236, 258 (4th Cir. 2018)). It is a standard Plaintiffs cannot hope to meet, nor have they tried

 to meet.

 I.     Section 2101(f) Did Not Preclude Mr. Kurbanov’s Motion.

        Plaintiffs’ first (and primary) argument for reconsideration is that (a) Section 2101(f)

 governs applications for stays pending a petition for certiorari, (b) motions under Section

 2101(f) are to be directed either to the circuit court whose order is being appealed or the

 Supreme Court, and (c) this Court has no jurisdiction to issue an order under Section 2101(f).

 Plaintiffs, however, are only partially correct. While it is true that motions under Section 2101(f)

 can only be directed to the applicable circuit court or the Supreme Court, Plaintiff has

 misunderstood both the inapplicability of Section 2101(f) to the present matter and this Court’s

 continuing ability to control its trial docket upon remand from the Fourth Circuit.




                                                  3
Case 1:18-cv-00957-CMH-TCB Document 64 Filed 10/14/20 Page 4 of 17 PageID# 726




        First, it is far from clear that Section 2101(f) is applicable to the present circumstance at

 all. Section 2101(f) provides, in relevant part, that:

        In any case in which the final judgment or decree of any court is subject to review
        by the Supreme Court on writ of certiorari, the execution and enforcement of such
        judgment or decree may be stayed for a reasonable time to enable the party
        aggrieved to obtain a writ of certiorari from the Supreme Court. The stay may be
        granted by a judge of the court rendering the judgment or decree or by a justice of
        the Supreme Court....

 8 USCS § 2101(f).

        As other district courts have held, Section 2101(f) is not necessarily applicable to an

 order from the circuit court that does not put an end to the case itself. See, e.g., United States v.

 Sample, 2018 U.S. Dist. LEXIS 212788, at *4 (D.N.M. Dec. 18, 2018) (rejecting government’s

 argument that stay could only be granted under §2101(f) because the remand from the circuit

 court “was not a ‘final judgment or decree’ because it did not end the case and required further

 proceedings” and because the district court “has discretion in controlling its docket”).

        Even if this were not the case, Section 2101(f) was simply not the correct vehicle for the

 relief sought, nor did it preclude this Court’s allowance of Mr. Kurbanov’s motion. Section

 2101(f), by its explicit terms, is aimed at situations in which a party is requesting a stay of the

 execution and enforcement of the Circuit Court’s judgment or decree. In the present case, the

 Fourth Circuit’s decree did nothing more than order the present case reinstated to this Court’s

 docket (with instructions for this court to first issue a decision concerning the due process

 reasonability analysis).

        Far from seeking a stay of the Fourth Circuit’s judgment or decree, Mr. Kurbanov’s

 motion was premised on the very fact that, once the matter was returned to this Court’s docket,

 this Court once again had the inherent power to structure the timing of discovery as it deemed

 proper. And – as numerous District Courts have held – that inherent power includes the ability



                                                   4
Case 1:18-cv-00957-CMH-TCB Document 64 Filed 10/14/20 Page 5 of 17 PageID# 727




 to stay proceedings pending a resolution of a party’s certiorari petition, the exercise of which is

 entirely consistent with a remand for further proceedings. See, e.g., Black & Veatch Corp. v.

 Aspen Ins. (UK) Ltd., 2018 U.S. Dist. LEXIS 73013, at *5 (D. Kan. May 1, 2018) (“[T]he court

 concludes that the Excess Insurers are not asking this court to exercise authority it does not have.

 The motion is not requesting this court to stay the enforcement or execution of any judgment by

 the Tenth Circuit. The case was remanded for proceedings in accordance with the court’s

 opinion. Entering a scheduling order for the submission of new cross-motions for summary

 judgment that accounts for their filing and the pendency of a petition for writ of certiorari does

 not contravene the Tenth Circuit’s mandate or 28 U.S.C. § 2101(f).”); Citibank, N.A. v. Stok &

 Assocs., P.A., 2010 U.S. Dist. LEXIS 153436, at *3 n.1 (S.D. Fla. Dec. 15, 2010) (rejecting

 plaintiff’s argument that litigation could only be stayed for defendant’s petition for certiorari

 under Section 2101(f) after remand from the Eleventh Circuit, because the district court has

 “broad discretion” to “briefly stay the litigation of further proceedings in order to resolve an

 action in the most efficient manner”).

        Indeed, it can hardly be debated that, in the ordinary course of managing its docket, a

 district court may stay proceedings to allow a party to seek a grant of certiorari from the

 Supreme Court. See, e.g., Walker v. Monsanto Co. Pension Plan, 472 F.Supp.2d 1053, 1054-55

 (S.D. Ill. 2006) (considering plaintiffs’ “request a stay of a few months’ duration pending

 resolution by the Supreme Court of the United States of a petition for writ of certiorari,” holding

 that the “power to grant a stay is incidental to the power inherent in every court to control the

 disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

 for litigants,” and noting that “[s]uch stays are entered quite routinely”); Peaceable Planet, Inc.

 v. Ty, Inc., 2004 U.S. Dist. LEXIS 13006, at *5 (N.D. Ill. July 12, 2004) (granting defendants’




                                                   5
Case 1:18-cv-00957-CMH-TCB Document 64 Filed 10/14/20 Page 6 of 17 PageID# 728




 motion to stay proceedings pending resolution of defendants’ cert petition because, “considering

 the relatively short amount of time anticipated to resolve the pending writ of certiorari, granting

 Defendants’ stay is the more efficient procedure”); NGV Gaming, Ltd. v. Harrah's Operating

 Co., 2008 U.S. Dist. LEXIS 96833 (N.D. Cal. Nov. 18, 2008) (invoking the Court’s inherent

 power to stay proceedings pending resolution of cert petition and holding that, “although far

 from a sure thing,” a circuit split “would tend to increase the prospect for review ... by the

 Supreme Court,” making a stay appropriate); Cherny v. AT&T, 2010 U.S. Dist. LEXIS 74502

 (C.D. Cal. Feb. 8, 2010) (allowing defendant’s motion for a stay of proceedings pending a

 decision from the Supreme Court on defendant’s cert petition in a related matter because the

 delay would be limited and denying such a stay would deprive defendant of the benefit of their

 argument that the court lacked jurisdiction as the dispute is subject to an arbitration agreement).

        Nor do the cases cited by Plaintiffs compel a contrary result as they involved scenarios

 distinguishable from the present case. See, e.g., In re Time Warner Cable, Inc., 470 F.App’x 389,

 390 (5th Cir. 2012) (although the court expressed concern that, where the case had been pending

 for 7 years and the Fifth Circuit had ordered that the matter be handled “expeditiously” upon

 remand, it nonetheless refused plaintiffs’ request for a mandamus order to the district court);

 Merchant v. Fairfax Cty., Va., 2012 WL 12830388, at *1 (E.D. Va. Sept. 18, 2012) (court

 declines to issue stay requested one month before the start of trial, finding that such a stay would

 contradict the mandate of the circuit court); United States v. Lentz, 352 F.Supp.2d 718, 726 (E.D.

 Va. 2005) (acknowledging “that § 2101(f) does not explicitly preclude a district court from

 issuing such a stay,” but finding such a stay inappropriate where the defendant had explicitly

 moved for such a stay under §2101(f) and the Fourth Circuit had denied defendant’s motion);

 United States v. Kotmair, 2008 WL 11509293, at *1 (D. Md. Jan. 15, 2008) (finding it could not




                                                   6
Case 1:18-cv-00957-CMH-TCB Document 64 Filed 10/14/20 Page 7 of 17 PageID# 729




 stay the Fourth Circuit’s mandate which affirmed a grant of summary judgment dismissing the

 entire case, particularly where the Fourth Circuit itself had denied a request to stay the issuance

 of its mandate); United States v. Foster, 2012 WL 1259166, at *1 (W.D. Va. Apr. 16, 2012)

 (declining to issue a stay of defendant’s resentencing in a criminal case where the Court

 concluded that such a stay would violate the spirit of the circuit court’s mandate).

         Ironically, one of the cases cited by Plaintiffs in support of their contention that this Court

 could not issue a stay of proceedings pending the resolution of Mr. Kurbanov’s cert petition

 proves the opposite. In In re Stumes, 681 F.2d 524 (8th Cir. 1982), the Eighth Circuit considered

 a stay of proceedings that the District Court had issued, purportedly under Section 2101(f). And,

 while the Court found that the district court did not have the authority to issue such a stay under

 Section 2101(f), it nonetheless found the district court’s stay to be a proper exercise of the district

 court’s discretionary power to set its own deadlines following a remand:

         The District Court’s stay order of May 10, 1982, in effect does no more than hold
         that the reasonable time within which Stumes should be retried should be
         determined with the fact in mind that the State has applied for review in the
         Supreme Court. The District Court, in other words, seems to have taken the view
         that it would be unreasonable to release petitioner, or to require that the State begin
         to try him again, before the Supreme Court has acted on the State’s petition.
         Certainly this is not an unreasonable view, and we are not prepared to say that the
         District Court abused its discretion, though, as indicated above, we cannot agree
         with its reliance upon 28 U.S.C. Section 2101(f).

 Id. at 525.

         In summary, this Court was well within its rights to issue a stay of proceedings pending

 the resolution of Mr. Kurbanov’s cert petition. This Court’s order was not an “error of law” at

 all, much less a decision that was “dead wrong.”




                                                   7
Case 1:18-cv-00957-CMH-TCB Document 64 Filed 10/14/20 Page 8 of 17 PageID# 730




 II.     The “Mandate Rule” Did Not Require a Different Result.

         Plaintiffs next argue that, pursuant to the “mandate rule,” this Court lacked the ability to

 grant Mr. Kurbanov’s motion for a stay. Here, too, Plaintiffs are seriously mistaken.

         As Plaintiffs correctly note, the mandate rule generally requires a district court to

 “implement both the letter and spirit of the ... mandate.” United States v. Bell, 5 F.3d 64, 66 (4th

 Cir. 1993). As the Fourth Circuit held in Bell, the “‘mandate rule’ is merely a ‘specific

 application of the law of the case doctrine,’ ... [that] forecloses relitigation of issues expressly or

 impliedly decided by the appellate court.” Id.

         Plaintiffs also concede that “the Fourth Circuit’s mandate did not expressly reject or

 preclude a stay....” Plaintiffs’ Motion, p. 7. That concession is, of course, the end of Plaintiffs’

 argument. “Law of the case principles do not bar a district court from acting unless an appellate

 decision has issued on the merits of the claim sought to be precluded.” Thompson v. Colorado,

 60 F.App’x 212, 214 (10th Cir. 2003). See, also, Harte v. Bd. of Comm'rs, 2017 U.S. Dist.

 LEXIS 172819, at *10-11 (D. Kan. Oct. 19, 2017) (“Regardless of whether §2101(f) or the

 mandate rule precludes the court from granting a stay pending defendants’ certiorari petition, the

 court agrees with defendants that the court, without deviating from the Circuit’s mandate, has the

 inherent authority to manage its trial docket and to schedule the trial of this case at its

 discretion—even if that trial setting occurred after resolution of the defendants’ anticipated

 certiorari petition.”); United States v. Sample, supra at *5-6 (“Defendant argues, however, that

 the Tenth Circuit’s mandate required resentencing, but did not impose any timetable for that

 resentencing. Defendant also contends that a district court has the power to stay proceedings

 generally and control its docket. The Court agrees with Defendant that it has discretion in

 controlling its docket and scheduling the resentencing.”); Black & Veatch Corp., supra at *5




                                                    8
Case 1:18-cv-00957-CMH-TCB Document 64 Filed 10/14/20 Page 9 of 17 PageID# 731




 (“The case was remanded for proceedings in accordance with the court’s opinion. Entering a

 scheduling order for the submission of new cross-motions for summary judgment that accounts

 for their filing and the pendency of a petition for writ of certiorari does not contravene the Tenth

 Circuit’s mandate.”).

         Indeed, by returning the matter to this Court for further proceedings, the Fourth Circuit

 impliedly restored to this Court all of its powers (inherent and otherwise) to control its own

 docket. Plaintiffs, however, cite In re A.F. Moore & Assocs., 2020 U.S. App. LEXIS 28706 (7th

 Cir. Sep. 10, 2020), claiming that the case stands for the proposition that “remanding the case for

 further proceedings requires that the case be reopened and move forward at an ordinary pace.”

 Plaintiffs’ Motion, p. 7. Putting aside the fact that this argument would mean that a district court

 has no power to set its own schedule for a case that has been remanded, A.F. Moore stands for

 nothing of the sort. In A.F. Moore, defendants moved the circuit court for a stay of proceedings,

 which the court explicitly denied. The Court there held that the mandate rule precluded the

 district court from providing the very relief explicitly denied by the circuit court:

         mindful that the taxpayers had already spent a decade trying to litigate these claims
         in state court, and judging the Supreme Court unlikely to grant certiorari, much less
         to reverse our judgment, we expressly denied the defendants’ request that we stay
         our remand pending their petition for a writ of certiorari. The district court was
         powerless to reconsider our decision on this matter and grant what we had withheld.

 Id. at *6.

         As Plaintiffs have themselves conceded, the Fourth Circuit’s remand neither precluded

 nor rejected a stay of proceedings pending the resolution of Mr. Kurbanov’s certiorari petition.

 Accordingly, the mandate rule did not preclude this court’s allowance of a stay and

 reconsideration is not warranted.




                                                   9
Case 1:18-cv-00957-CMH-TCB Document 64 Filed 10/14/20 Page 10 of 17 PageID# 732




 III.   This Court Properly Found that the Test for a Stay Was Met.

        Finally, Plaintiffs argue (somewhat halfheartedly) that this Court reached the wrong

 result in weighing the relevant factors to determine if a stay of proceedings was warranted.

 Plaintiffs’ disagreement with the Court’s conclusions, of course, is not grounds for

 reconsideration. See, e.g., Jervis v. Perry, 2018 U.S. Dist. LEXIS 110811, at *16-17 (E.D. Va.

 July 2, 2018) (“Relief under Rule 59(e) is available only ‘(1) to accommodate an intervening

 change in controlling law; (2) to account for new evidence not available at trial; or (3) to correct

 a clear error of law or prevent manifest injustice.’” (quoting Hutchinson v. Staton, 994 F.2d

 1076, 1081 (4th Cir. 1993))).

        Mr. Kurbanov presented the Court with extensive arguments in support of his Motion to

 Stay, which he will not repeat here but instead incorporates by reference. Mr. Kurbanov will,

 however, respond briefly to the arguments made by Plaintiffs in their Motion for Partial

 Reconsideration.

        A.      Likelihood of Success on the Merits

        As Mr. Kurbanov argued in his original motion, in the context of a motion to stay

 pending an appeal, the movant need only demonstrate that “there is a strong likelihood that the

 issues presented on appeal could be rationally resolved in favor of the party seeking

 the stay.” Northrop Grumman Tech. Servs., supra at *6 (emphasis in original) (quoting United

 States v. Fourteen Various Firearms, 897 F. Supp. 271, 273 (E.D. Va. 1995)).

        Now that Mr. Kurbanov has actually filed his cert petition, his argument on this front is

 even stronger than when this Court granted his motion for a stay.

        In their Motion for Reconsideration, Plaintiffs choose to ignore this caselaw and argue

 instead that Mr. Kurbanov has “not demonstrated that the Supreme Court is likely to grant a




                                                  10
Case 1:18-cv-00957-CMH-TCB Document 64 Filed 10/14/20 Page 11 of 17 PageID# 733




 petition for certiorari....” Plaintiffs’ Motion, p. 8. But, this is simply not the standard to be

 applied by the Court. Mr. Kurbanov was required to show that there was a strong likelihood that

 the issues presented on appeal could be rationally resolved in his favor; he did so; and Plaintiffs

 do not argue to the contrary.

        B.      Irreparable Harm

        As Mr. Kurbanov argued in his motion, Mr. Kurbanov has a constitutional right not to be

 subjected to proceedings in jurisdictions which do not have personal jurisdiction over him. If

 Mr. Kurbanov is required to participate in proceedings in a court that lacks such jurisdiction, the

 right afforded to him will have been forfeited and any success in petitioning the Supreme Court

 would be pyrrhic in nature. See, e.g., Northrop Grumman Tech. Servs. v. DynCorp Int'l LLC,

 2016 U.S. Dist. LEXIS 78864, at *10 (E.D. Va. June 16, 2016) (“[A] stay is appropriate to

 prevent rendering the statutory right to appeal ‘hollow.’” (and cases cited therein)). This is, then,

 precisely the type of irreparable harm that the Court should (and did) consider in weighing the

 relative harms to the parties.

        Plaintiffs ignore this portion of Mr. Kurbanov’s argument, however, and instead focus

 solely on Mr. Kurbanov’s argument that he might be needlessly subjected to the expenses

 associated with litigation in the United States if a stay is not granted. Plaintiffs point out that

 monetary damages are not typically considered to be “irreparable harm” as they can be remedied

 with a monetary award. In this context, Plaintiffs’ argument is disingenuous at best.

        Plaintiffs are correct that monetary damages are not typically considered to be

 “irreparable,” but that applies only to situations in which the party incurring the monetary

 damages has an avenue to recover them through the litigation. In the present case, if Mr.

 Kurbanov were to incur substantial costs and fees in connection with participating in discovery




                                                   11
Case 1:18-cv-00957-CMH-TCB Document 64 Filed 10/14/20 Page 12 of 17 PageID# 734




 in a court that lacked jurisdiction over him, he would have no means to recover such damages

 even if the Supreme Court were to ultimately rule in his favor. The amounts incurred would be

 unrecoverable under the American system and, as such, do indeed constitute irreparable harm.

        C.      Lack of Injury to Plaintiffs

        Displaying a remarkable degree of hypocrisy, Plaintiffs next argue that they will be

 “irreparably harmed” if a stay is granted because (they allege) the continued operation of the

 Websites is causing them financial harm. This, however, is precisely the type of harm that can

 be remedied by an award of damages. Indeed, these are precisely the damages sought by

 Plaintiffs in the present action. And, as Plaintiffs themselves argue, such recoverable monetary

 damages are not “irreparable” for purposes of the present analysis.

        Two other points merit brief response:

        1.      Plaintiffs again point to the raw numbers of visitors to the Websites as if those

 numbers have any actual relevance to Plaintiffs claimed damages. They do not. The simple fact

 that a person has visited one of the relevant Websites does not mean that: (a) the person has

 utilized the Websites’ functionality to download an audio track; (b) the visitor downloaded a

 music track; (c) the visitor downloaded a music track owned by Plaintiffs; (d) the visitor

 downloaded a music track owned by Plaintiffs under circumstances not covered by fair use; (e)

 Mr. Kurbanov was somehow legally responsible for such download; or (f) Plaintiffs suffered any

 actual injury as a result of the download (i.e. that the user would have otherwise acquired the

 audio track in a way that would have benefitted Plaintiffs).

        Even if Plaintiffs’ claimed monetary damages could constitute “irreparable harm” (which

 they clearly cannot), then Plaintiffs have done nothing to demonstrate to this Court that they have




                                                 12
Case 1:18-cv-00957-CMH-TCB Document 64 Filed 10/14/20 Page 13 of 17 PageID# 735




 actually incurred (or would continue to incur) such damages if the stay ordered by the Court

 were allowed to stand.

        2.      Although largely irrelevant to their motion, Plaintiffs nonetheless breathlessly

 claim that the Websites at issue “have caught the attention of the United States government,”

 citing to an excerpt from the government’s “annual report on Notorious Markets for

 Counterfeiting and Piracy.” Plaintiffs’ Motion, p. 11. This is – to put it mildly – highly

 misleading. As Plaintiffs are well-aware, the process by which entities get named in the

 government’s report is by “nomination,” primarily from self-interested industry groups.2 What

 Plaintiffs have not told this Court is that the Websites at issue here were “nominated” for

 inclusion in the report by Plaintiffs’ own lobbying arm, the Recording Industry Association of

 America (“RIAA”). See, e.g., Exhibits 2 and 3. In other words, Plaintiffs themselves (through

 their lobbying arm), managed to get the Websites included in the government report and now

 point to the same report as “proof” that the Websites “have caught the attention of the United

 States Government.” And, as the report itself acknowledges (not in the limited excerpt provided

 to the Court by Plaintiffs), inclusion in the report “does not constitute a legal finding of a

 violation or an analysis of the general IP protection and enforcement environment in any country

 or economy.” 2019 Review of Notorious Markets for Counterfeiting and Piracy, p. 12. A

 complete copy of the 2019 Report is attached hereto as Exhibit 4.

        4.      Public Interest

        Finally, although it is certainly true that a public interest exists in protecting the property

 rights of copyright owners, there is a much more compelling constitutional right in protecting a



 2
   Smaller entities such as the Websites at issue here may never know that they have been
 “nominated” and may not have the resources to file a rebuttal to protest their having been so
 accused.


                                                   13
Case 1:18-cv-00957-CMH-TCB Document 64 Filed 10/14/20 Page 14 of 17 PageID# 736




 defendant’s due process interests at issue here. In balancing those two rights – and in

 considering the potential effects of a brief stay as contemplated by Mr. Kurbanov’s motion – this

 Court properly concluded that a stay was warranted. Plaintiffs have presented no reason to

 reconsider that decision.

                                            Conclusion

        For the reasons stated hereinabove, the Court should deny Plaintiffs’ Motion for

 Reconsideration.

                                                      Respectfully Submitted,
                                                      TOFIG KURBANOV
                                                      By Counsel
  /s/ Jeffrey H. Geiger
  Jeffrey H. Geiger (VSB No. 40163)
  SANDS ANDERSON PC
  1111 E. Main Street, Suite 2400
  Bank of America Plaza
  P.O. Box 1998 (23218)
  Richmond, Virginia 23218-1998
  Telephone: (804) 783-7248
  jgeiger@sandsanderson.com

  /s/ Valentin Gurvits
  Valentin D. Gurvits (pro hac vice)
  BOSTON LAW GROUP, PC
  825 Beacon Street, Suite 20
  Newton Centre, Massachusetts 02459
  Telephone: 617-928-1804
  vgurvits@bostonlawgroup.com

  /s/ Evan Fray-Witzer
  Evan Fray-Witzer (pro hac vice)
  CIAMPA FRAY-WITZER, LLP
  20 Park Plaza, Suite 505
  Boston, Massachusetts 02116
  Telephone: 617-426-0000
  Evan@CFWLegal.com




                                                 14
Case 1:18-cv-00957-CMH-TCB Document 64 Filed 10/14/20 Page 15 of 17 PageID# 737




  /s/ Matthew Shayefar
  Matthew Shayefar (Pro hac vice)
  LAW OFFICE OF MATTHEW SHAYEFAR, PC
  925 N La Brea Ave
  West Hollywood, California 90038
  Telephone: 323-948-8101
  matt@shayefar.com

  Attorneys for Defendant




                                      15
Case 1:18-cv-00957-CMH-TCB Document 64 Filed 10/14/20 Page 16 of 17 PageID# 738




                                 CERTIFICATE OF SERVICE
        I hereby certify that on the 14th day of October, 2020, I electronically filed the foregoing

 with the Clerk of Court using the CM/ECF system, which will then send a notification of such

 filing to the following:

        Michael K. Lowman, Esquire
        Jenner & Block LLP
        1099 New York Ave, NW
        Suite 900
        Washington, DC 20001-4412
        Email: mlowman@jenner.com
        Counsel for Plaintiffs

        Kenneth L. Doroshow, Esquire
        Jenner & Block LLP
        1099 New York Avenue, NW
        Suite 900
        Washington, DC 20001-4412
        Email: kdoroshow@jenner.com
        Counsel for Plaintiffs (admitted pro hac vice)

        Alison I. Stein, Esquire
        Jenner & Block LLP
        1099 New York Avenue, NW
        Suite 900
        Washington, DC 20001-4412
        Email: astein@jenner.com
        Counsel for Plaintiffs (admitted pro hac vice)

        Jonathan A. Langlinais, Esquire
        Jenner & Block LLP
        1099 New York Avenue, NW
        Suite 900
        Washington, DC 20001-4412
        Email: jlanglinais@jenner.com
        Counsel for Plaintiffs (admitted pro hac vice)




                                                 16
Case 1:18-cv-00957-CMH-TCB Document 64 Filed 10/14/20 Page 17 of 17 PageID# 739




       Matthew J. Oppenheim, Esquire
       Oppenheim + Zebrak, LLP
       4530 Wisconsin Avenue, NW, 5th Floor
       Washington, DC 20016
       Email: matt@oandzlaw.com
       Counsel for Plaintiffs (admitted pro hac vice)

       Lucy G. Noyola, Esquire
       Oppenheim + Zebrak, LLP
       4530 Wisconsin Avenue, NW, 5th Floor
       Washington, DC 20016
       Email: lucy@oandzlaw.com
       Counsel for Plaintiffs (admitted pro hac vice)

       Kellyn Goler, Esquire
       Oppenheim + Zebrak, LLP
       4530 Wisconsin Avenue, NW, 5th Floor
       Washington, DC 20016
       Email: kellyn@oandzlaw.com
       Counsel for Plaintiffs (admitted pro hac vice)


                                                    /s/ Jeffrey H. Geiger
                                                    Jeffrey H. Geiger




                                               17
